Citation Nr: 0104795	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for claimed 
chondromalacia of the knees.  

2.  Entitlement to an increased rating for the service-
connected lipoid nephrosis, with history of nephrotic 
syndrome and hypertension, currently evaluated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to November 
1990.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision of the RO.  

The Board remanded these matters for additional development 
of the record in August 1998.  



REMAND

The veteran contends that he suffers from a bilateral knee 
disorder which is attributable to treatment of his service-
connected lipoid nephrosis.  He further contends that his 
service-connected lipoid nephrosis is more disabling than as 
currently rated.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

With respect to the veteran's claim of entitlement to an 
increased rating for the service-connected lipoid nephrosis, 
the Board notes that, in September 1998, in accordance with 
the Board Remand, the RO sent the veteran a letter requesting 
that he provide signed authorizations to obtain records from 
any medical care providers that had treated him for his renal 
disease since March 1995; however, the veteran failed to 
respond to this request.  

The VA's duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  The 
veteran in this regard should be instructed to submit any 
competent evidence to support his claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his renal disease since March 1995 and 
for knee disability at any time since 
service.  The veteran in this regard must 
be instructed to submit all competent 
evidence that tends to support his 
assertion that he suffers from knee 
disability due to disease or injury which 
was incurred in or aggravated by service, 
to include as secondary to the service-
connected renal disease.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




